Name: 79/170/EEC: Council Decision of 5 February 1979 appointing a full member of the Advisory Committee on Social Security for Migrant Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-02-13

 Avis juridique important|31979D017079/170/EEC: Council Decision of 5 February 1979 appointing a full member of the Advisory Committee on Social Security for Migrant Workers Official Journal L 037 , 13/02/1979 P. 0030 - 0030****( 1 ) OJ NO L 149 , 5 . 7 . 1971 , P . 2 . COUNCIL DECISION OF 5 FEBRUARY 1979 APPOINTING A FULL MEMBER OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS ( 79/170/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1408/71 OF 14 JUNE 1971 ON THE APPLICATION OF SOCIAL SECURITY SCHEMES TO EMPLOYED PERSONS AND THEIR FAMILIES MOVING WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 82 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 8 FEBRUARY 1977 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS FOR THE PERIOD ENDING 7 FEBRUARY 1979 , WHEREAS A SEAT AS FULL MEMBER OF THE ABOVE COMMITTEE IN THE WORKERS ' REPRESENTATIVES CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR KONSTANTY , NOTIFIED TO THE COUNCIL ON 16 JANUARY 1979 ; WHEREAS THE TERM OF OFFICE OF THE MEMBERS OF THE COMMITTEE WILL CONTINUE UNTIL THE COUNCIL HAS RENEWED THE COMMITTEE ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 16 JANUARY 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR WERNER ELSNER IS HEREBY APPOINTED FULL MEMBER OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS IN PLACE OF MR KONSTANTY UNTIL SUCH TIME AS THE COMMITTEE IS RENEWED . DONE AT BRUSSELS , 5 FEBRUARY 1979 . FOR THE COUNCIL THE PRESIDENT P . MEHAIGNERIE